On Rehearing as to Question of Jurisdiction.
LAND, J.
The .court on its own motion dismissed 'this appeal for want of jurisdiction ratione materise. Defendants and appellants applied for a rehearing, which was granted. Our attention has been called to the fact that the defendants in their answer alleged that the right of way claimed by them exceeds. in value $2,000. Defendants have also filed in this court an affidavit to the same effect. Plaintiff and appellee, on the rehearing, offered no evidence as to value. We think that the pleadings and evidence justify us in assuming jurisdiction. Our former decree dismissing the appeal is vacated.